DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 1/27/2021. Currently, 1-73 of the claims have been canceled, claims 74-79 have been added and claims 74-79 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 74, 76 and 78-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication No.: 2010/0032145).
With respect to claim 74, Lee discloses a recuperator (Fig. 1) for exchanging energy between a first air flow and a second air flow (Fig. 1, two air flows 14 and 15), comprising: a stack of plates including planar plates and undulating plates arranged in alternation (Fig. 2, plates 23 and 24), the stack of plates including a plurality of plate sets each including one undulating plate positioned between two neighboring planar plates (Para 0036, undulating plate 23 is between two flat plates 24); first and second flow channels arranged in alternation in each of the plurality of plate sets for directing the respective first air flow and the second air flow (Fig. 1, two flow channels for 14 and 15), the first flow channels directing the first air flow in a first direction and the second flow channels directing the second air flow in a second direction opposite the first direction (14 and 15); wherein the planar plates are made from a first material and the 
With respect to claim 76, Lee discloses the recuperator according to claim 74 as discussed above. Lee also discloses undulating plates (23).
It is noted that claim 76 contains a product by process limitation (i.e. are created through a deformation of the planar plates) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 78, Lee discloses the recuperator according to claim 74 as discussed above. Lee also discloses wherein hydrophilic or hydrophobic material properties of the planar plates differ from hydrophilic or hydrophobic material properties of the undulating plates (Para 0012-0023 the two plates can be made from various materials).
With respect to claim 79, Lee discloses the recuperator according to claim 74 as discussed above. Lee also discloses wherein the planar plates or the undulating plates include a surface coating on at least one side (Para 0015).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No.: 2010/0032145) in view of Wang et al. (US Publication No. 2007/0284095 hereinafter “Wang”).
With respect to claim 75, Lee discloses the recuperator according to claim 74 as discussed above. Lee does not disclose wherein the first and second flow channels are parallel in each of the plurality of plate sets and throughout the stack of plates.
Wang teaches a plurality of stacked plate sets that have flow channels that are parallel (Figs. 9a-9b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the flow channels of Lee to be parallel as taught by Wang to have a desired fluid flow and to have a counter-flow configuration to increase heat transfer (Para 0077).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No.: 2010/0032145) in view of Tan (US Publication No.: 2014/0014289).
With respect to claim 77, Lee discloses the recuperator according to claim 74 as discussed above. Lee does not disclose a distance between the two neighboring planar plates in each of the plurality of plate sets is between 1 mm and 20 mm.
Tan disclose that the height or depth of the spacer can vary depending upon a desired air flow pattern to provide a desired contact of air with the moisture permeable membrane. Therefore, the space between planar plates is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the space between two planer plates can varying based on a desired flow pattern. Therefore, since the general conditions of the claim, i.e. that the space between planar plates can vary, were disclosed in the prior art by Tan, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a space between planar plates of 1-20mm. 
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (page 5) that the Lee reference does not teach neighboring first and second flow channels are formed within sets of two neighboring plates with an undulating plate positioned therebetween, the Examiner disagrees. Reference Lee has sets of flat plates with an undulating plate between the flat plates for a flow channel and the sets of these plates alternate between the two flow channels which meets the claimed limitation. Nothing in the claim states the two flow channels are divided by the undulating plate as argued merely alternating flow channels 
Applicant’s arguments with respect to claims 75 have been considered but are moot because the arguments are not towards the new reference Wang that teaches the parallel limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763